DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the other side” on line 13 lacks clear antecedent support and could be written as –another side—to clarify the claim as best understood.  Note similar confusing terms appear in each of claims 11, 12, 13, and 14 (i.e. four additional places).
Claim 2, reference in lines 5 and 6 indicating that the strap end receiving assembly is connected to a free end of the third elongated member is generally confusing and apparently inconsistent with the base claim.  More specifically, base claim 1 indicates that the strap end receiving assembly is connected to a free end of one of the first or second elongated members (see lines 5 and 6 of claim 1).  How can the both one of the first or second elongated members and the third elongated member?
Claim 4, “the, or a selected, second aperture” is generally awkward and confusing.
Claim 6, “the, or a selected, second aperture” is generally awkward and confusing.
Claim 9, “the other side” on line 19 lacks clear antecedent support and could be written as –another side—to clarify the claim as best understood.  
Claim 10, “the elongated member” in line 9 lacks clear antecedent basis as plural elongated members (i.e. the first and the second elongated members) are previously introduced.
Claim 12, “the elongated member” in line 10 lacks clear antecedent basis as plural elongated members (i.e. the first and the second elongated members) are previously introduced.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP ‘545 (cited by applicant as item 1 in the Foreign Patent Documents section of the IDS of 4/27/20) .
‘545 teaches a load strapping device (figure 2) including a first elongated member (11) having a first end (i.e. end adjacent element 15), a second elongated member (12) having a second end (i.e. end adjacent element 15), a pivot assembly (figure 3) interconnecting the first and second ends, and a strap end receiving assembly (e.g. 14 – figure 4a) connected to a free end of one of the elongated members. When used, one end of a strap (20) is engaged to the strap end receiving assembly (figure 4a, column 3 – lines 10-11 etc.), a load strapping arrangement over a load is formed when a user located at one side of the load grips the device and lifts the one end of the strap to a first position just above the height of the load (figure 7, column 3- lines 11-13), the one end of the strap by pivotal manipulation of the elongated members is fed over the top of the load (figure 8, column 3 – lines 13-15 etc.) until the one end of the strap reaches a second position at the other side of the load (figure 10, column 3 – lines 15-17 etc.), and  the one end of the strap is disengaged from the strap end receiving assembly and the device is withdrawn from the top of the load (figure 11, column 3 – lines 17-20 etc.) to allow the one end of the strap and another end of the strap to be securely attached to respective anchor points for strapping over the load as broadly claimed (see paragraph 006, lines 1-4 etc.).  
Claim 10, as discussed above, the strapping device is used such that one end of a strap (20) is engaged to the strap end receiving assembly (figure 4a, column 3 – lines 10-11 etc.), a load strapping arrangement over a load is formed when a user located at one side of the load grips the device and lifts the one end of the strap to a first position just above the height of the load (figure 7, column 3- lines 11-13), the one end of the strap by pivotal manipulation of the elongated members is fed over the top of the load (figure 8, column 3 – lines 13-15 etc.) until the one end of the strap reaches a second position at the other side of the load (figure 10, column 3 – lines 15-17 etc.), and  the one end of the strap is disengaged from the strap end receiving assembly and the device is withdrawn from the top of the load (figure 11, .  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘545 (cited by applicant as item 1 in the Foreign Patent Documents section of the IDS of 4/27/20) in view of Goulet ‘657.
Regarding claims 2 and 9, the load strapping device of EP ‘545 includes all of the recited features as discussed above regarding claim 1 but fails to teach that the second elongated member (i.e. member 16 of the instant device as seen in figure 4) is telescoping such that it defines a lockable third elongated member (i.e. the outwardly telescoping portion 32 of the second elongated member of the instant device as seen in figure 4).
Goulet teaches a load strapping device for placing a strap over a load (figure 4) which includes an elongated member defining a main elongated member (16) telescopically receiving a secondary elongated member (18).  The telescoping elongated members are locked by a spring loaded detent 16b which is selectively received in spaced positioning holes 18a – see figures 1F and 1G etc. of Goulet.

Claims 2 and 9, the modified ‘545 device would define a third elongated member telescopically extendible from the second elongated member to an extended position remote of the pivot assembly and an extension lock assembly for locking the third elongated member in the extended position. The strap end receiving assembly of the modified device would be connected to a free end of the third elongated member and the third elongated member is removably lockable in the extended position when in use.  
Claim 3, the modified ‘545 device third elongated member would be telescopically extendible to the extended position by sliding over the second elongated member as broadly claimed – see paragraph 0032 – lines 4-7 of Goulet.
Claim 8, the strap end receiving assembly of the modified ‘545 device (i.e. element 14 of ‘545) would comprises a rod extending perpendicularly from a longitudinal axis of the third elongated member as broadly claimed wherein the rod has a length sufficient to receive therearound a looped end of the strap.  
Claims 9 and 12, in use, the modified ‘545 device third elongated member would be locked in the extended position, one end of a strap (element 20 of ‘545) would be engaged to the strap end receiving assembly (see ‘545 figure 4a, column 3 – lines 10-11 etc.), a load strapping arrangement over a load would formed when a user located at one side of the load grips the device and lifts the one end of the strap to a first position just above the height of the load (‘545 figure 7, column 3- lines 11-13), the one end of the strap by pivotal manipulation of the .  


Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘545 (cited by applicant as item 1 in the Foreign Patent Documents section of the IDS of 4/27/20) in view of Goulet ‘657 and Moffatt ‘358 and/or Crain ‘849.
Claim 4, ‘545 as modified by Goulet teaches all of the claimed features as discussed above regarding claim 2.  Moreover, the modified ‘545 device relies on a spring loaded locking detent for locking the telescoping tubular second and third elongated members together.  The references fail, however, to teach that the detent can be a pin extending through first and second apertures as recited.
Moffatt and Crain each teach a lock assembly for telescoping tubular elongated members which comprises aligning holes in each of the elongated members and a spring loaded pin received in the aligned holes when in the locked position.
In order to reduce the outer profile of the device, to use less parts and therefore facilitate ease of manufacturing, or as a simple substitution of one known telescopic tube locking assembly for another, it would have been obvious to one of ordinary skill in the art to utilize a spring loaded locking pin/aligned hole construction for the ‘545/Goulet device in view of the teachings of Moffatt and/or Crain.
Claim 4, the modified device would define apertures and a pin configured as broadly claimed.

Claim 7, the modified device would be configured such that there are a plurality of second apertures which are regularly spaced apart in the third elongated member as broadly claimed – see spaced apertures 18a in figure 1G of Goulet etc.).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘545 (cited by applicant as item 1 in the Foreign Patent Documents section of the IDS of 4/27/20) in view of Goulet ‘657; Moffatt ‘358 and/or Crain ‘849 and Villanueva et al. ‘086.
Claim 5, ‘545 as modified by Goulet  and Moffatt and/or Crain includes all of the claimed features as discussed above regarding claim 4.  Moreover, the modified ‘545 device relies on a spring loaded  quick release locking pin extending outward through aligned holes of the second and third elongated members.  The references fail, however, to teach that the locking pin defines a lateral hole in the locking pin engaged with an R-shaped clip.
Villanueva et al. teaches a load strapping assist device utilizing a lateral hole in the end of a rod/pin extending outwardly through an aperture including an R-shaped spring clip (i.e. a conventional R-shaped type Cotter pin) in the lateral hole to lock the rod/pin in place – see the R-shaped spring clip assembly at end 36 of element 20 in figure 3 of Vilanueva et al.
In order to better secure the locking pin in place and prevent premature release, it would have been obvious to one of ordinary skill in the art to utilize an R-shaped spring locking clip extended through a lateral hole at the end of the lock pin of the modified ‘545 device in view of the teachings of Villanueva et al. 
The modified device would define a spring clip positioned as recited in claim 5.


Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siegenthaler teaches a load secured by a strap anchored at opposing ends of a transport.  Goodfellow et al., Lampman, and Lambie are cited as additional examples of load strapping assist pole devices known in the art.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616